DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-15 were originally filed.
Claims 1-8, 11-15 are pending and have been allowed for the reasons set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit comprises means for: determining…; determining …; setting …; and controlling…” in claims 11-14. The specification does provide structure: para. [0048] Figure 4 schematically illustrates a device 500. The control unit 20 and/or computer 22 described with reference to Fig. 2-Fig. 3 may in a version comprise the device 500. The term "link" refers herein to a communication link which may be a physical connection such as an optoelectronic communication line, or a non-physical connection such as a wireless connection, e.g. a radio link or microwave link. The device 500 comprises a non-volatile memory 520, a data processing unit 510 and a read/write memory 550. The non-volatile memory 520 has a first memory element 530 in which a computer program, e.g. an operating system, is stored for controlling the function of the device 500. The device 500 further comprises a bus controller, a serial communication port, I/O means, an A/D converter, a time and date input and transfer unit, an event counter and an interruption controller (not depicted). The non-volatile memory 520 has also a second memory element 540.).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-8, 11-15 are allowed over the prior art of record.
The closest prior art of record is US 2005/0164829A1 (“Reitz”), US 2009/0288895A1 (“Klemen”), US 2015/0057866 (“Tseng”), US 9701303B2 (“Yang”).

The following is an examiner' s statement of reasons for allowance:

Applicant’s arguments, see pages 3-8, filed 01/03/2022, with respect to the claims have been fully considered and are persuasive. 

The prior art Reitz discloses a method for upshifting a parallel shift transmission having two input shafts and contains an electric machine with an input shaft for output of a boost torque, 

	The prior art Klemen discloses an electric torque converter adapted for connection between an engine and a transmission gearing arrangement can be thought of as a replacement for a hydraulic torque converter that enables hybrid vehicle operating modes. Further Klemen discloses an operating mode that uses torque from both the engine and the motor/generator to turn the transmission gearing arrangement. Klemen further discloses if the monitored level of charge of the battery is greater than a predetermined minimum level, then the motor/generator maybe used to supply torque and the engine speed maybe maintained under step 210 at the optimum speed. However Klemen does not disclose the limitation “determining an acceleration 

	The prior art Tseng discloses a power distribution method for electric vehicle driven by two power sources that includes executing a first power distribution law by a vehicle control unit, wherein the first power distribution law sets a distribution ratio according to a vehicle speed of the electric vehicle, torque demand, and a current gear of a transmission. Tseng further discloses a shifting that is selected out of a plurality of shifting maps according to a vehicle load estimation. The target gear is judged based on a shifting, the vehicle speed, and the torque demand. Further, a vehicle load estimation algorithm is used to calculate a driving resistance L to the vehicle. Each shifting map is a table cross referencing the vehicle speed and the torque demand to the target gear of the transmission, allowing the vehicle control unit to judge the target gear of the transmission according to the change in speed and torque demand. Tseng does disclose a relationship between the acceleration of the electric vehicle, the tractive force imparted to the driving wheel of the electric vehicle, and the driving resistance expressed by equation (10). However, Tseng does not explicitly disclose “determining an acceleration ability indicating an amount of acceleration that is possible with upshifting to a higher gear based on a traction force provided with the higher gear and a current driving resistance associated with the vehicle, setting 

	The prior art Yang discloses a method for shifting a gear of a hybrid electric vehicle. Yang determines the remaining capacity of a battery, a required torque and a state of the vehicle. Further, Yang discloses a plurality of optional target gears, and a torque and a rotating speed of an engine that correspond to each optional gear in view of the state of the battery and a speed of the vehicle. Yang then calculates a fuel consumption that corresponds to each optional target gear and chooses the target gear with the minimum fuel consumption of the engine. After the optional target gear is chosen, the target gear is compared with the current gear and if the target gear is equal to the current gear, no gear shift is performed. If the optional target gear is not identical to the current gear, the current gear is switched to the target and completes a gear shift. Yang discloses the current gear switching to an optional gear can be an upshift or a downshift, but Yang does not disclose an acceleration ability nor does it do a comparison of an acceleration ability with an acceleration threshold to indicate an amount of torque required by the electric machine to shift to the higher gear. Yang does not disclose the limitations “determining an acceleration ability indicating an amount of acceleration that is possible with upshifting to a higher gear based on a traction force provided with the higher gear and a current driving resistance associated with the vehicle; setting a target engine speed for the internal combustion engine, wherein the target engine speed is set based on both: i) a comparison of the energy level 

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
determining an acceleration ability indicating an amount of acceleration that is possible with upshifting to a higher gear based on a traction force provided with the higher gear and a current driving resistance associated with the vehicle; setting a target engine speed for the internal combustion engine, wherein the target engine speed is set based on both: i) a comparison of the energy level in the energy storage unit to an energy threshold level, and ii) a comparison of the acceleration ability with an acceleration threshold level, which comparisons indicate an amount of torque that can be provided by the electric machine for the gear shifting operation to the higher gear.

Claims 2-8 depend from claim 1 and are therefore allowable.

Regarding Claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
determining an acceleration ability indicating an amount of acceleration that is possible with upshifting to a higher gear based on a traction force provided with the higher gear and a current driving resistance associated with the vehicle; setting a target engine speed for the internal combustion engine, wherein the target engine speed is set based on both: i) a comparison 

Claims 12-13 depend from claim 11 and are therefore allowable.

Regarding Claim 14, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
determining an acceleration ability indicating an amount of acceleration that is possible with upshifting to a higher gear based on a traction force provided with the higher gear and a current driving resistance associated with the vehicle; setting a target engine speed for the internal combustion engine, wherein the target engine speed is set based on both: i) a comparison of the energy level in the energy storage unit to an energy threshold level, and ii) a comparison of the acceleration ability with an acceleration threshold level, which comparisons indicate an amount of torque that can be provided by the electric machine for the gear shifting operation to the higher gear.

Regarding Claim 15, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
determine an acceleration ability indicating an amount of acceleration that is possible with upshifting to a higher gear based on a traction force provided with the higher gear and a current driving resistance associated with the vehicle; set a target engine speed for the internal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668